Title: To John Adams from Department of the Treasury, 28 October 1789 to 22 April 1792
From: Department of the Treasury
To: Adams, John


United States to the Vice President
Dollars1789.28. Octr. Warrant signed by the secretary of the Treasury. 2. Decr. Entered in the Registers office. 10. Decr. Indorsed by me for100013 Nov. Warrant signed By the secretary of the Treasury. 2. Decr. Entered in the Registers office. 10 Der. Indorsed by me for20001790Jan 210001790Feb.1000May 17.1000July 9500Aug. 250071000Septr. 241000Nov. 2010001791.March 4.1000April 271000April 30.1000Oct. 201000Decr. 2410001792Feb. 7.1000April1000April 221000   



